Citation Nr: 1811417	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to November 4, 2014 for cervical spine degenerative disc disease (DDD). 

2. Entitlement to an initial evaluation in excess of 30 percent from November 4, 2014 through November 12, 2015 for cervical spine DDD.

3. Entitlement to an initial evaluation in excess of 10 percent from November 13, 2015 through November 11, 2016 for cervical spine DDD. 

4. Entitlement to an initial evaluation in excess of 30 percent from November 12, 2016 for cervical spine DDD. 

5. Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma. 

6. Entitlement to service connection for a residual scar, secondary to non-Hodgkin's lymphoma

7. Entitlement to service connection for a right and left eye disability, to include conjunctivitis.

8.  Entitlement to service connection for a right hand disability.

9. Entitlement to service connection for a left ankle disability. 

10.  Entitlement to service connection for left ventricle heart disease. 

11.  Entitlement to service connection for residuals of herpes zoster. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to August 2007.  These issues are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2016 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2014, the Board remanded the claims for further development, specifically to obtain VA examinations for the issues on appeal.  In that remand, the Board recharacterized some of the issues on appeal to be consistent with the Veteran's assertions and the facts of record.  To that end, the Veteran's claim for right eye pain was added to his service connection claim for a left and right eye disability and his claim for a scar was added to his increased rating claim for non-Hodgkin's lymphoma. 

Also in December 2014, the Board remanded the claims for service connection for skin disabilities, tinnitus, and a left shoulder condition.  In a rating decision dated October 2016, the Veteran was granted service connection for a left shoulder strain with an evaluation of 20 percent effective March 30, 2009, skin disabilities with an evaluation of 10 percent effective March 30, 2009, and tinnitus with an evaluation of 10 percent effective March 30, 2009.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the ratings assigned or the effective dates of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  As such, those issues are not before the Board. 

In July 2014, the Veteran had a central office hearing before a Veteran's Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  Because that VLJ is no longer with the Board, the Veteran was offered another hearing in June 2017.  In that correspondence, the Veteran was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want to another hearing.  No response was received within 30 days and therefore the Board will continue to adjudicate the claims.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. 





FINDINGS OF FACT

1.  Prior to November 4, 2014, the Veteran's forward flexion of the cervical spine was limited to 35 degrees

2.  From November 4, 2014 through November 12, 2015, the Veteran's forward flexion of the cervical spine was limited to 15 degrees.

3.  From November 13, 2015 through November 11, 2016, the Veteran's forward flexion of the cervical spine was limited to 40 degrees.

4.  From November 12, 2016, the Veteran's forward flexion of the cervical spine was limited to 15 degrees.

5.  The Veteran's service-connected non-Hodgkin's lymphoma is in remission and is not an active disease.  

6. The Veteran has a scar that is secondary to his service-connected non-Hodgkin's lymphoma treatment. 

7. The Veteran currently does not have a condition or disability affecting his eyes. 

8.  The Veteran currently does not have a condition or disability affecting his right hand. 

9. The Veteran currently does not have a condition or disability affecting his left ankle. 

10. The Veteran currently does not have a condition or disability affecting his heart. 

11. The Veteran currently does not have a condition or disability related to herpes zoster. 


CONCLUSIONS OF LAW

1. For the period prior to November 4, 2014, an evaluation in excess of 10 percent is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242 (2017).

2. For the period from November 4, 2014 to November 12, 2015, an evaluation in excess of 30 percent is not warranted.  Id.

3. For the period from November 13, 2015 through November 11, 2016, an evaluation in excess of 10 percent is not warranted.  Id.

4. For the period from November 12, 2016, an evaluation in excess of 30 percent is not warranted.  Id.

5. A compensable evaluation for the Veteran's service-connected non-Hodgkin's lymphoma is not warranted for any period under appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, DC 7715 (2017).

6. The criteria for service connection for a scar secondary to the Veteran's service-connected non-Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for service connection for a disability affecting the right and left eye have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for service connection for a disability affecting the right hand have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

9. The criteria for service connection for a disability affecting the left ankle have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

10. The criteria for service connection for a left ventricle heart disease have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

11. The criteria for service connection for residuals of herpes zoster have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated May 2009 and January 2015.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's disabilities, including his service connection claims and increased rating claims, are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior December 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Examinations were held pursuant to that remand in December 2015.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal and no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

II. Service Connection

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right and Left Eye Disability

STRs show that the Veteran had bilateral eye conjunctivitis and left eye pain in February 1988.  STRs show that in July 1997, the Veteran reported right eye pain and sensitivity to light.  The Veteran reported that he had to "squint" to see writing at distances.  Treatment notes at that time show that he suffered a right eye infection.  In April 2001, the Veteran again had bilateral eye conjunctivitis.  In his separation examination dated December 2008, no abnormalities of the eyes were noted.  STRs also note that the Veteran suffered from astigmatism.

In the July 2014 hearing, the Veteran stated that his eyes were not normally scratchy or irritated.  He stated that he did not have pain now, but that while he was in service, he woke up with severe eye pain and had to go on sick call.  He reported that he did not specifically have a right eye disability beyond conjunctivitis. 

In November 2015 VA examination, the examiner found that the Veteran did not have any problems with his eye "at this time."  The examiner noted that in February 2014 VA treatment notes, the Veteran received glasses for vision issues. 

Looking to the facts of this case, there is no evidence that the Veteran currently has a disability affecting his right and left eye that can be service connected.  Review of STRs, VA examinations, and treatment records have provided no evidence of a diagnosis for any chronic eye disability.  In fact, the Veteran's VA eye examination in November 2015 did not find any diagnosis that affected the Veteran's eyes.  Without a current disability, the Veteran's service-connection claim for a right and left eye disability, including right eye pain, must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

While he has corrected vision and astigmatism, these conditions are congenital and therefore cannot be service-connected.  See https://nei.nih.gov/health/errors/errors (last visited January 9, 2018) (National Institutes of Health, National Eye Institute website defining and identifying the types of refractive errors).  Refractive errors are not considered diseases or injuries for VA purposes, and thus provide no basis for service connection.  38 C.F.R.  §§ 3.303(c), 4.9;  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Additionally, eye pain is not a disability for compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

Right Hand Disability

STRs show that in June 2000, the Veteran strained his right wrist while playing basketball.  Treatment notes from May 2007 show that the Veteran suffered a right elbow strain.  Testing at that time did not reveal any neurological deficiencies in his right hand.  In his separation examination dated December 2008, no abnormalities of the upper extremity were noted.

In the July 2014 hearing, the Veteran reported that he "torqued" his hand while he was in service.  He stated that he treated the injury conservatively and that he occasionally had pain.  He stated that he experienced tightness in his hands and that he had considerable popping and cracking in his hands.

In a May 2015 examination, the examiner found that despite notes of right hand throbbing and pain in STRs dated April 2000 and December 2001, there was no evidence the Veteran suffered from a current disability.  He opined that the Veteran did not have a diagnosis affecting his right hand and that he had a normal range of motion.  The examiner opined that the claimed condition was less likely than not related to service because there was "no evidence of a right hand disability on this examination."  

There is no evidence that the Veteran currently has a disability affecting his right hand.  Review of STRs, VA examinations, and treatment records have provided no evidence of a diagnosis for any right hand disability.  While STRs show that he injured his hand in service, the VA examiner did not find any disability or disease affecting his right hand.  Without a current disability, the Veteran's service-connection claim for a right hand disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer, 3 Vet. App. at 225.

Left Ankle Disability

In his separation examination dated December 2008, no abnormalities of the lower extremities were noted.  In the July 2014 hearing, the Veteran stated that he twisted his left ankle while in service, but that he did not have any problems presently, but he would "notice it" on cold weather mornings.  He stated that his left ankle was more likely to sprain than his right ankle.

In June 2015, the examiner found that the Veteran did not have a current diagnosis associated with his left ankle.  The examiner noted that the Veteran had normal range of motion and that the Veteran experienced pain, but that the pain did not cause any functional loss.  In November 2015, the examiner found that there was no evidence of a left ankle disability, so that the claimed condition was less likely than not related to events in service. 

As for the previous issue, there is no evidence that the Veteran currently has a disability affecting his left ankle.  There is no evidence in the claims file to show a current diagnosis or disease that affects the Veteran's left ankle.  Without a current disability, the Veteran's service-connection claim for left ankle disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer, 3 Vet. App. at 225.

Left Ventricle Heart Disease

Treatment notes show that in January 1989, the Veteran underwent a coronary artery risk evaluation.  At that time, he was not diagnosed with coronary artery disease or any other heart disease.  Treatment notes from January 2011 show that the Veteran had a normal sized heart.  

In his January 2014 substantive appeal, the Veteran stated that his physician continues to monitor him for a heart "ailment" and had recently ordered the Veteran undergo an echocardiogram.  In April 2014 treatment notes, no heart or ventricular disease was noted upon examination.  At the July 2014 hearing, the Veteran reported that he underwent an echocardiogram that returned "borderline" results.  

November 2015 treatment records indicate that the Veteran had "ST elevation, consistent with subepicardial injury, pericarditis, or early repolarization."  Echocardiogram at that time showed the Veteran had "a normal ejection fraction of 60%.  The cardiologist found that the Veteran had normal left ventricle size and function and only mild mitral and tricuspid regurgitation. 

In a November 2015 VA examination, the examiner found that the Veteran did not and has not had a heart condition.  The examiner noted that the echocardiogram conducted in that same month showed a normal ejection fraction.  The examiner stated that the Veteran had mild left ventricular hypertrophy while he was in service, but that objective testing since that time showed no heart pathology or left ventricular hypertrophy.  The examiner remarked "there is no diagnosis because there is no pathology to render a diagnosis."  

While it is clear that the Veteran has monitored the health of his heart since service, there is no objective medical evidence that he currently has a diagnosed heart disease or any other heart problem.  Cardiac testing has revealed normal results and a VA examination has not revealed any heart disabilities.  Without a current disability, the claim must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer, 3 Vet. App. at 225.

Herpes Zoster

STRs show that the Veteran had an outbreak of herpes zoster (shingles) in November 2006.  In December 2006, treatment notes report that the Veteran's herpes zoster had resolved.  In his January 2014 substantive appeal, the Veteran stated that his first episode happened in 1983 and that his second episode occurred in 2006.  He stated that he believed the stress of his job "directly led to the two outbreaks." 

In the July 2014 hearing, the Veteran stated he had two outbreaks of shingles while he was in service.  He stated that he believed that the outbreaks were induced by stress.  He stated that he occasionally had a tingling on the back of his neck and shoulders "a few times a year."  He stated that he was unsure if these symptoms were related to shingles. 

In a November 2015 VA examination, the examiner found that while the Veteran had previously suffered from herpes zoster, the condition had resolved.  The examiner opined that the claimed condition was less likely than not related to service because there was no current diagnosis of herpes zoster.  Without a current disability, the Veteran's service-connection claim for herpes zoster must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer, 3 Vet. App. at 225.
  
III. Increased Rating

Degenerative Disc Disease of the Cervical Spine

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's cervical spine disability has been rated under DC 5242, for degenerative arthritis of the spine, and the General Rating Formula for Diseases and Injuries of the Spine, which provide the criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  All measured ranges of motion are to be rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Turning to the facts of this case, in a May 2009 VA examination, the Veteran reported that his degenerative disc disease had existed for six years.  He reported that he experienced stiffness in his neck because of his disability that occasionally caused pain, specifically about three times a month, lasting for one day.  The examiner noted that the Veteran's posture was within normal limits and that there was no ankylosis.  The Veteran's range of motion was 35 degrees flexion when pain occurred, no pain on full extension, 35 degrees on right lateral flexion when pain occurred, 35 degrees on left lateral flexion when pain occurred, and 60 degrees on right and left rotation when pain occurred for a combined range of motion of 225 degrees.  

In his January 2014 substantive appeal, the Veteran reported that he continued to receive treatment for his spine condition.  He reported that on some days he could "scarcely look over my shoulder while driving" 

In the July 2014 hearing, the Veteran reported that his neck was "occasionally stiff, painful, sometimes I'm not even able to turn my neck to look over my shoulder while driving."  He reported that when his neck pain flared, the pain was "not quite unbearable, but borderline."  The Veteran reported that while his disability did not normally affect his work, he did request a phone with a special cradle because of his cervical spine pain.  He stated that he believed he did not have neurological conditions associated with his neck, but that his overall symptoms were "more muscular/skeletal."

Treatment notes from October 2014 show that the Veteran had disk space narrowing and degenerative changes of the cervical spine.  At that time, the Veteran reported he was experiencing neck pain.  Range of motion studies conducted in November 2014 show that the Veteran's cervical spine flexion was 15 degrees, his extension 25 degrees, his left and right lateral flexion 10 degrees, his left rotation 30 degrees, and his right rotation 40 degrees for a combined total 130 degrees. 

Treatment records from February 2015 show that the Veteran was treated for mild degenerative joint disease in his neck.  

In a November 13, 2015 VA examination, the examiner noted that the Veteran's forward flexion was 40 degrees, his extension was 40 degrees, his right lateral flexion was 70 degrees, his left lateral flexion was 40 degrees, his right and left lateral rotation were 70 degrees.  The examiner found that the Veteran had pain that resulted in functional loss.  After repetitive motion, the Veteran's forward flexion and extension were 35 degrees, his left and right lateral flexion were 35 degrees, and his right and left lateral rotation were 60 degrees for a combined evaluation of 260.  The examiner found that the Veteran did not have IVDS or ankylosis of the cervical spine. 

In a November 2016 examination, the Veteran reported that he continued to experience chronic neck pain and that flare ups occurred once every six weeks with "10 out of 10 pain."  The examiner noted that the Veteran's forward flexion was limited to 15 degrees, his extension was limited to 20 degrees, his right lateral flexion limited to 10 degrees, his left lateral flexion limited to 10 degrees, and that his right and left lateral rotation was limited to 40 degrees for a combined range of motion of 135 degrees.  The examiner noted that the Veteran had difficulty turning his head while driving because of his range of motion limitations.  The examiner found no ankylosis, sensory deficiencies, or other neurologic abnormalities related to the cervical spine condition.  The examiner found that the Veteran did not suffer from intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran's disability made it difficult to drive or turn his head, which impacted his ability to work. 

As the record stands, there is no evidence that would allow the Board to grant a higher evaluation for any of the four periods on appeal.  For the periods before November 4, 2014 and from November 13, 2015 to November 11, 2016, the Veteran would require forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees or a combined range of motion of the cervical spine not greater than 170 degrees to warrant a higher rating of 20 percent.  In May 2009, the Veteran's forward cervical flexion was 35 degrees and his combined range of motion was 225 degrees, both outside the range associated with a higher 20 percent evaluation.  Similarly the November 2015 examination showed that the Veteran's forward flexion was 35 degrees and his combined range of motion was 260 degrees even after several repetitions.  

Similarly, the evidence does not show that the Veteran meets the criteria for higher evaluations for the periods beginning November 4, 2014 through November 12, 2015 and after November 12, 2016.  During these periods, the Veteran was compensated at a 30 percent evaluation.  To achieve a higher evaluation, the evidence would need to show unfavorable ankylosis of the entire cervical spine.  Looking through treatment records, VA examinations, and the Veteran's statements, there is no evidence that the Veteran has unfavorable ankylosis of the entire cervical spine.  Therefore, there is no evidence that would allow a rating in excess of 30 percent. 

The Veteran does not suffer from IVDS and has not reported any incapacitating episodes associated with his cervical spine pain.  He reported in his July 2014 hearing that he did not suffer from any neurological disabilities associated with his cervical spine condition and VA examination has not shown any associated cervical spine impairments.  Overall, the evidence for an increased rating is not warranted for any period on appeal.  

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Non-Hodgkin's Lymphoma

The Veteran's non-Hodgkin's lymphoma has been rated under DC 7715.  38 C.F.R. § 4.71a, DC 7715.  Under that provision, the Veteran is to be rated at a 100 percent evaluation when an active disease is present or during a treatment phase.  Id.  If there has been no local recurrence or metastasis, rate on residuals.  Id. 

In this case, the Veteran underwent a procedure to excise the mass related to non-Hodgkin's lymphoma in January 1997.  In a May 2009 VA examination, the Veteran reported that he previously had lymphatic disease for twelve years, but the disease was in remission.  He reported that after treatment he had residual scars from laparoscopic excision.  He reported that his scar was occasionally painful and that he also suffered occasional heartburn.  The examiner noted that there were no signs of bleeding, anemia, or lymphadenopathy. 

In the July 2014 hearing, the Veteran reported that he had a scar from surgeries related to his non-Hodgkin's lymphoma treatment.  He reported that the scar was very tender and at times painful.  He reported that there was no skin breakdown, but that he could not undergo prostate surgery because his doctor stated that scar tissue in his abdomen prevented operation.  He stated that the only residual he could attribute to his non-Hodgkin's lymphoma was the scar. 

In a November 2015 examination, the examiner noted that the Veteran's non-Hodgkin's lymphoma was in remission.  The examiner found that the Veteran did not experience tenderness on or around his scar.  The examiner noted that the Veteran's scar was not painful or unstable. 

For this issue, compensation is limited to either an entire 100 percent evaluation for an active disease or during a treatment phase or assigned a non-compensable rating if the disease is in remission.  In this case, the Veteran's non-Hodgkin's lymphoma is in remission as shown by several treatment records and his own testimony.  Accordingly, a compensable evaluation is not warranted for the Veteran's disability.  

DC 7715 does, however, allow for compensation for residuals associated with the disease.  38 C.F.R. § 4.71a, DC 7715.  To this end, the Veteran has stated and the record shows that he has a scar that he received during the course of his treatment.  The Veteran is competent to report his symptoms and the Board finds him credible.  Because this scar is secondary to his service-connected condition, it should be service connected.  38 C.F.R. § 3.303. 

The Board is grateful for the Veteran's honorable service. 
ORDER

An initial evaluation in excess of 10 percent prior to November 4, 2014 for cervical spine DDD is denied.

An initial evaluation in excess of 30 percent from November 4, 2014 through November 12, 2015 for cervical spine DDD is denied. 

An initial evaluation in excess of 10 percent from November 13, 2015 through November 11, 2016 for cervical spine DDD is denied.

An initial evaluation in excess of 30 percent from November 12, 2016 for cervical spine DDD is denied.

A compensable disability rating for non-Hodgkin's lymphoma is denied.

Service connection for a scar, secondary to non-Hodgkins lymphoma, is granted.

Service connection for a right and left eye disability, to include conjunctivitis, is denied. 

Service connection for a right hand disability is denied. 

Service connection for a left ankle disability is denied. 

Service connection for left ventricle heart disease is denied. 

Service connection for residuals of herpes zoster is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


